IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 39110

STATE OF IDAHO,                                   )     2013 Unpublished Opinion No. 434
                                                  )
       Plaintiff-Respondent,                      )     Filed: April 8, 2013
                                                  )
v.                                                )     Stephen W. Kenyon, Clerk
                                                  )
TIMOTHY J. O'CALLAGHAN,                           )     THIS IS AN UNPUBLISHED
                                                  )     OPINION AND SHALL NOT
       Defendant-Appellant.                       )     BE CITED AS AUTHORITY
                                                  )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho,
       Valley County. Hon. Michael R. McLaughlin, District Judge.

       Order revoking withheld judgment, judgment of conviction, and reinstating
       probation for felony driving under the influence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                          Before LANSING, Judge; GRATTON, Judge;
                                   and MELANSON, Judge

PER CURIAM
       Timothy J. O’Callaghan pled guilty to felony driving under the influence. I.C. §§ 18-
8004, 18-8005. In exchange for his guilty plea, additional charges were dismissed. The court
withheld judgment, suspended the sentence, and placed O’Callaghan on probation.
O’Callaghan’s withheld judgment and probation were subsequently revoked. The district court
imposed a unified seven-year sentence, with a two-year determinate term, but suspended the
sentence and placed O’Callaghan on probation for four years. On appeal, O’Callaghan does not
challenge the district court’s decision to revoke probation, but argues only that the district court
erred in extending O’Callaghan’s probation.




                                                 1
       On appeal, O’Callaghan acknowledges that the district court abided by his request for
reinstatement on probation and is mindful that he may refuse placement on probation if the terms
are too onerous. However, he argues that the district court abused its discretion when it extended
the duration of his probation. Other than a citation for the proposition that he may refuse
probation, O’Callaghan offers no other argument or authority in support of his claim that the
district court abused its discretion. A party waives an issue on appeal if either authority or
argument is lacking. State v. Zichko, 129 Idaho 259, 263, 923 P.2d 966, 970 (1996).
       Even if this Court were to consider the merits of O’Callaghan’s argument, he has failed to
establish an abuse of discretion in light of his continued substance abuse and ongoing dangers to
society by driving while impaired.         Because O’Callaghan has not presented authority or
argument and has failed to demonstrate that the district court abused its discretion, the order
revoking withheld judgment, judgment of conviction, and reinstating probation for felony
driving under the influence is affirmed.




                                                 2